 1
 2
 3
 4

 5
 6                          UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA                Case No. 18CR4377-CAB
 9                      Plaintiff,            JUDGMENT AND ORDER OF
                                              DISMISSAL OF INFORMATION
10          v.
11    JESUS EDILBERTO PENA,
12                      Defendant.
13
14         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15         IT IS HEREBY ORDERED that the INFORMATION in the above entitled case
16   be dismissed without prejudice.
17
18         IT IS SO ORDERED.
19                          I
20         DATED:      U/11//~
21

22
                                       HON. CAT       ANNBENVIVENGO
23                                     United States District Judge
24
25
26
27
28
